IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ALTON D. BROWN A/K/A POLITICAL          : No. 124 MM 2014
PRISONER NO. DL4686,                    :
                                        :
                   Petitioner           :
                                        :
                                        :
            v.                          :
                                        :
                                        :
DELAWARE COUNTY COURT OF                :
COMMON PLEAS AND COUNTY                 :
CLERK,                                  :
                                        :
                   Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2014, the Application for Leave to File

Original Process is GRANTED and the Petition for Writ of Mandamus is DENIED.